The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 9, 2015

                                      No. 04-15-00264-CR

                                     Angel H. LONGORIA,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR5685A
                         Honorable Mary D. Roman, Judge Presiding


                                         ORDER
        Appellant has filed a motion to abate the appeal so that the trial court may reconsider the
certification of the defendant’s right of appeal and so that an accurate certification may be
obtained from the trial court. See TEX R. APP. P. 25.2, 35.4(c), 37.1; see also Dears v. State, 154
S.W.3d 610, 614-15 (Tex. Crim. App. 2005). The motion is GRANTED. We order any
amended Certification be signed and filed in a supplemental clerk’s record by August 10, 2015.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court